

Exhibit 10.2






PURCHASE AGREEMENT
AND ESCROW INSTRUCTIONS






Between




MIDLAND-DURBAN RETAIL INVESTORS, LLC






as Seller






and






ARCP ACQUISITIONS, LLC






as Buyer










May 15, 2014



1
05-155767.1

--------------------------------------------------------------------------------



PURCHASE AGREEMENT
AND ESCROW INSTRUCTIONS






DATED:
Dated to be effective as of May 15, 2014 (the “Effective Date”).

PARTIES:
This Purchase Agreement and Escrow Instructions is between MIDLAND-DURBAN RETAIL
INVESTORS, LLC, a North Carolina limited liability company, as “Seller”, and
ARCP ACQUISITIONS, LLC, a Delaware limited liability company, as “Buyer”.

WHEREAS, as of the Effective Date, Seller is the fee title owner of that certain
parcel of improved property listed by address on Exhibit A attached hereto, and
legally described on Exhibit A-1 attached hereto (collectively, the “Real
Property”);
WHEREAS, as of the Effective Date, the Real Property is improved with a building
containing that certain number of square feet set forth on Exhibit A attached
hereto (the “Building”). The Real Property, the Building and the improvements to
the Real Property (collectively, the “Improvements”) are leased to Tractor
Supply Company (“Tenant”) in accordance with a written lease (the “Lease”). The
Real Property, the Building, the Improvements, the personal property, if any, of
Seller located on the Real Property and Seller’s interest in the Lease and all
rents issued and profits due or to become due thereunder are hereinafter
collectively referred to as the “Property”; and
WHEREAS, Buyer desires to purchase the Property from Seller and Seller desires
to sell the Property to Buyer free and clear of all liens, all as more
particularly set forth in this Purchase Agreement and Escrow Instructions (the
“Agreement”).
NOW THEREFORE, in consideration of the promises set forth in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Seller and Buyer (each, a “Party” and, collectively, the
“Parties”) hereby agree as follows:
1.    INCORPORATION OF RECITALS. All of the foregoing Recitals are hereby
incorporated as agreements of the Parties.
2.    BINDING AGREEMENT. This Agreement constitutes a binding agreement between
Seller and Buyer for the sale and purchase of the Property subject to the terms
set forth in this Agreement. Subject to the limitations set forth in this
Agreement, this Agreement shall bind and inure to the benefit of the Parties and
their respective successors and assigns. This Agreement supersedes all other
written or verbal agreements between the Parties concerning any transaction
embodied in this Agreement. No claim of waiver or modification concerning the
provision of this Agreement shall be made against a Party unless based upon a
written instrument signed by such Party.

Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC
1

--------------------------------------------------------------------------------



3.    INCLUSIONS IN PROPERTY.
(a)    The Property. The term “Property” shall also include the following:
(1)    all tenements, hereditaments and appurtenances pertaining to the Real
Property;
(2)    all mineral, water and irrigation rights of Seller, if any, running with
or otherwise pertaining to the Real Property;
(3)    all interest, if any, of Seller in any road adjoining the Real Property;
(4)    all interest, if any, of Seller in any award made or to be made or
settlement in lieu thereof for damage to the Property or any portion thereof by
reason of condemnation, eminent domain or exercise of police power;
(5)    all of Seller’s interest in the Building, the Improvements and any other
improvements and fixtures on the Real Property;
(6)    all of Seller’s interest, if any, in any equipment, machinery and
personal property located on or used in connection with the Real Property
(collectively, the “Personalty”);
(7)    the Lease and all security deposits, if any, now or hereafter due
thereunder; and,
(8)    all of Seller’s interest, to the extent transferable, in all permits and
licenses (the “Permits”), warranties (the “Warranties”), contractual rights and
intangibles (including rights to the name of the Improvements as well as all
construction contracts, subcontracts, architectural/engineering plans and/or
agreements and similar agreements) with respect to the design, development,
construction, operation, maintenance, repair and/or improvement of the Property
(collectively, the “Contracts”).
(b)    The Transfer Documents. The Personalty at the Property shall be
transferred by that certain bill of sale from Seller to Buyer, the agreed upon
form of which is attached hereto as Exhibit B (the “Bill of Sale”); the Lease
shall be transferred by that certain assignment and assumption of lease, the
agreed upon form of which is attached hereto as Exhibit C (the “Assignment of
Lease”); the Permits, Warranties and Contracts relating to the Property shall be
transferred by that certain assignment and assumption agreement, the agreed upon
form of which is attached hereto as Exhibit D (the “Assignment Agreement”); and
the Real Property, the Building and the Improvements shall be transferred and
conveyed by execution and delivery of Seller’s special warranty deed, the agreed
upon form of which is attached hereto as Exhibit E (the “Deed”). The Bill of
Sale, the Assignment of Lease, the Assignment Agreement and the Deed are
hereinafter collectively referred to as the “Transfer Documents”.
Notwithstanding the foregoing, in the event any Warranty transfer requires the
approval of the applicable warrantor and/or satisfaction of any other conditions
to such transfer, Seller shall obtain such approval and satisfy all such
conditions

2
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



no later than COE (as defined below), including, without limitation, payment of
any fees relating thereto.
4.    PURCHASE PRICE. The price to be paid by Buyer to Seller for the Property
is Three Million One Hundred Thirty-Six Thousand Three Hundred Sixty-Four and
No/100 Dollars ($3,136,364.00) (the “Purchase Price”), which Purchase Price is
payable as follows:
(a)    Thirty-One Thousand and No/100 Dollars ($31,000.00) earnest money (said
amount, plus all interest earned or accrued thereon, the “Earnest Money
Deposit”) to be deposited in escrow with First American Title National
Commercial Services, The Esplanade Commercial Center, 2425 E. Camelback Road,
Suite 300, Phoenix, Arizona 85016, Attention: Brandon Grajewski (“Escrow Agent”)
not later than five (5) business days following the receipt by Escrow Agent of a
fully-executed original of this Agreement (said receipt by Escrow Agent of both
a fully-executed original of this Agreement and the Earnest Money Deposit, the
“Opening of Escrow”), which Earnest Money Deposit is to be held by Escrow Agent
until released to Seller or Buyer as provided herein or paid to Seller at close
of escrow (“COE”); and
(b)    Such amounts, in additional cash, or other immediately available funds
(as may be increased or decreased by such sums as are required to take into
account any additional deposits, prorations, credits, or other adjustments
required by this Agreement), set forth in a settlement or closing statement
prepared by Escrow Agent and approved by Buyer and Seller in connection with
COE, to be deposited in escrow with Escrow Agent on or before COE, which sum is
to be held by Escrow Agent until cancellation of this Agreement as provided
herein or paid to Seller at COE.


5.    DISPOSITION OF EARNEST MONEY DEPOSIT. Seller and Buyer hereby instruct
Escrow Agent to place the Earnest Money Deposit in a federally insured
interest-bearing passbook account on behalf of Seller and Buyer. All interest
earned on the Earnest Money Deposit shall be deemed added to and become a part
of the Earnest Money Deposit. The Earnest Money Deposit shall be applied as
follows:
(a)    if Buyer cancels this Agreement as Buyer is so entitled to do as provided
in this Agreement, the Earnest Money Deposit shall be paid immediately to Buyer;
(b)    if the Earnest Money Deposit is forfeited by Buyer pursuant to this
Agreement, such Earnest Money Deposit shall be paid to Seller as Seller’s agreed
and total liquidated damages, it being acknowledged and agreed that it would be
difficult or impossible to determine Seller’s exact damages; and
(c)    if escrow closes, the Earnest Money Deposit shall be credited to Buyer,
automatically applied against the Purchase Price and paid to Seller at COE.
6.    PRELIMINARY TITLE REPORT; TITLE AND SURVEY OBJECTIONS. (a) Within ten (10)
days after the Opening of Escrow, Escrow Agent shall deliver a current
Preliminary Title Report (the “Report”) for an ALTA extended coverage title
insurance policy (the “Owner’s Policy”) on the Property to Buyer and Seller. The
Report shall show the status of title to the Property

3
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



as of the date of such Report and shall also describe the requirements of Escrow
Agent for the issuance of the Owner’s Policy as described herein. The cost of
the Owner’s Policy, including any additional costs for an extended coverage
policy, endorsements thereto (excluding, however, those endorsements required to
cure one or more Objectionable Matters (as hereinafter defined), which
endorsements shall be issued at Seller’s sole cost and expense), or any lender’s
title policy shall be paid by Buyer. In addition to the Report, Escrow Agent
shall simultaneously deliver to Buyer complete, legible copies of all documents
identified in Part Two of Schedule B of the Report.
(b)    If Buyer is dissatisfied with any exception to title as shown in the
Report and/or any matter disclosed by the Survey (as hereinafter defined)
(collectively, the “Objectionable Matters”), then Buyer may, by giving written
notice thereof to Escrow Agent and Seller on or before expiration of the Study
Period (as defined below) either (i) terminate this Agreement, or (ii)
provisionally accept the title to the Property subject to Seller’s agreement to
cause the removal of or otherwise cure such Objectionable Matters, in which case
Seller shall (at its sole cost) remove or otherwise cure the Objectionable
Matters prior to COE.
If Buyer gives notice to Seller of its election of option (ii) above, Seller
shall notify Buyer in writing within five (5) days after receiving Buyer’s
written notice of Objectionable Matters if Seller does not intend to remove (or
cause Escrow Agent to endorse over, to Buyer’s satisfaction) or otherwise cure
any such Objectionable Matters. Seller’s lack of response shall be deemed as
Seller’s affirmative commitment to remove or otherwise cure the Objectionable
Matters prior to COE.
(c)    In the event the Report is amended (each such Report, an “Amended
Report”) to include new exceptions that are not set forth in the prior Report,
Buyer shall have until the later of (i) the expiration of the Study Period, or
(ii) the date which is five (5) business days after Buyer’s receipt of such
Amended Report and copies of the documents identified in the new exceptions or
new requirements, within which to either (I) terminate this Agreement, or (II)
to provisionally accept the title to the Property subject to Seller’s agreement
to cause the removal of any Objectionable Matter(s) identified by Buyer in a
written notice to Seller.
(d)    In the event Buyer provisionally accepts title to the Property subject to
Seller’s agreement to cure one or more Objectionable Matters pursuant to Section
6(b) and/or 6(c) above, if Seller serves notice to Buyer that Seller does not
intend to remove or otherwise cure such Objectionable Matters before COE, Buyer
shall, within ten (10) days after receipt of such notice from Seller, notify
Seller and Escrow Agent in writing of Buyer’s election to either (i) terminate
this Agreement, or (ii) waive such Objectionable Matter(s). If written notice of
either satisfaction or dissatisfaction as to the Report or Survey is not timely
given by Buyer to Seller pursuant to this Section 6, then Buyer shall be deemed
to have disapproved of the condition of the title of the Property and shall have
elected to terminate this Agreement.
7.    BUYER’S STUDY PERIOD.
(a)    The Study Period. Buyer shall have until 11:59 p.m. MST on the later of
the thirtieth (30th) day after the Effective Date (as hereinafter defined) (the
“Study Period”), at Buyer’s sole cost, within which to conduct and approve any
investigations, studies or tests deemed necessary

4
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



by Buyer, in Buyer’s sole discretion, to determine the feasibility of acquiring
the Property, including, without limitation, Buyer’s right to: (i) review and
approve the Survey, the Lease, Seller’s operating statements with respect to the
Property, and the Contracts; (ii) meet and confer with Tenant; and, (iii)
obtain, review and approve an environmental study of the Property (collectively,
“Buyer’s Diligence”).
(b)    Right of Entry. Subject to the prior rights of Tenant in the Property,
Seller hereby grants to Buyer and Buyer’s agents, employees and contractors the
right to enter upon the Property, at any time or times prior to COE, to conduct
Buyer’s Diligence. In consideration therefor, Buyer shall and does hereby agree
to indemnify and hold Seller harmless from and against any and all claims for
expenses, costs, losses, liabilities and/or damages asserted against Seller,
including, but not limited to, court costs and attorneys’ fees, which may be
incurred by Seller as a direct result of Buyer’s Diligence. Buyer’s indemnity
and hold harmless obligation shall survive cancellation of this Agreement or
COE.
(c)    Cancellation. Unless Buyer so notifies Seller or Escrow Agent, in
writing, on or before the end of the Study Period, of Buyer’s acceptance as to
the Property and waiver of the contingencies as set forth in this Section 7,
this Agreement shall be canceled and the Earnest Money Deposit shall be returned
immediately to Buyer and, except as otherwise provided in this Agreement,
neither of the Parties shall have any further liability or obligation under this
Agreement.
(d)    Tenant Right of First Refusal or Right of First Offer. Notwithstanding
the fact that the Lease may contain a tenant right of first refusal or right of
first offer (either such right, a “ROFR”), Buyer hereby agrees that the Study
Period shall commence and run as set forth in Section 7(a) above, and
commencement thereof shall not be tolled pending receipt of a written waiver of
all such ROFR rights by Tenant; provided, however, Seller hereby agrees that, in
the event Tenant does give notice of its intent to exercise its ROFR or does
actually exercise its ROFR, this Agreement shall automatically terminate, Seller
shall promptly reimburse to Buyer all reasonable out-of-pocket and third-party
property diligence expenses incurred by Buyer related to the Property,
including, without limitation, reasonable attorneys’ fees and costs and, except
as otherwise provided in this Agreement, neither of the Parties shall have any
further liability or obligation under this Agreement.
8.    DELIVERY OF SELLER’S DILIGENCE MATERIALS. Prior to the Effective Date,
Seller has delivered to Buyer all information in Seller’s possession or control
relating to the leasing, operating, maintenance, construction (including the
Certificate of Occupancy for the Property), repair, zoning (including any zoning
verification letters), platting, engineering, soil tests, water tests,
environmental tests, market studies, master planning, architectural drawings and
like matters regarding the Property and/or the Tenant (collectively, “Seller’s
Diligence Materials”), all at no cost to Buyer. The foregoing deliveries
included copies of all: (i) books of account and records for the Property
(including year-end Tenant CAM expense reconciliations); (ii) the Lease,
including all amendments thereto, guaranties thereof and assignments thereof
and, to the extent the landlord is obligated to deliver such a policy to Tenant
under the Lease, a copy of the leasehold title insurance policy; (iii) a
detailed listing of all capital expenditures on the Property; (iv) the
maintenance history of the Property; (v) current maintenance, management, and
listing contracts for the Property

5
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



including any amendments thereto; (vi) all claims or suits by Tenant or
third-parties involving the Property or the Lease or any Contracts (whether or
not covered by insurance); and (vii) a list of all claims or suits by or against
Seller regarding the Property; (vii) any appraisals of the Property or any part
thereof; (ix) the site plan with respect to the Property; (x) copies of all
Contracts, Warranties and Permits; and (xi) any other documents or other
information in the possession or control of Seller or its agents pertaining to
the Property. Should Seller receive new or updated information regarding any of
the matters set forth in this Section 8 after the Effective Date and prior to
COE, Seller will immediately notify Buyer of such fact and will promptly deliver
complete copies thereof to Buyer.
9.    THE SURVEYS. Promptly after the Opening of Escrow, Buyer shall cause one
or more surveyors licensed in the State of North Carolina to complete and
deliver to Escrow Agent and Buyer a current, certified ALTA survey of the Real
Property, Building and Improvements comprising the Property (the “Survey”),
whereupon the legal descriptions in the Survey shall control over the
descriptions in Exhibit A-1 attached hereto to the extent they may be
inconsistent. The Survey shall set forth the legal description and boundaries of
the applicable parcel of Real Property and all easements, encroachments and
improvements thereon.
10.    IRS SECTION 1445. Seller shall furnish to Buyer in escrow by COE a sworn
affidavit (the “Non-Foreign Affidavit”) stating under penalty of perjury that
Seller is not a “foreign person” as such term is defined in Section 1445(f)(3)
of the Internal Revenue Code of 1986, as amended (the “Tax Code”). If Seller
does not timely furnish the Non-Foreign Affidavit, Buyer may withhold (or direct
Escrow Agent to withhold) from the Purchase Price an amount equal to the amount
required to be so withheld pursuant to Section 1445(a) of the Tax Code, and such
withheld funds shall be deposited with the Internal Revenue Service as required
by such Section 1445(a) and the regulations promulgated thereunder. The amount
withheld, if any, shall nevertheless be deemed to be part of the Purchase Price
paid to Seller.
11.    DELIVERY OF POSSESSION. Seller shall deliver possession of the Property
to Buyer at COE subject only to the rights of Tenant under the Lease as approved
by Buyer as part of Buyer’s Diligence.
12.    BUYER’S CONDITIONS PRECEDENT. In addition to all other conditions
precedent set forth in this Agreement, Buyer’s obligations to perform under this
Agreement and to close escrow are expressly subject to the following:
(a)    the delivery by Seller to Escrow Agent, for delivery to Buyer at COE, of
the executed original Transfer Documents;
(b)    intentionally deleted;
(c)    the delivery by Seller to Buyer at COE of all security deposits and
pre-paid/abated rents under the Lease, if any, in the form of a credit in favor
of Buyer against the Purchase Price;
(d)    the deposit by Seller with Buyer not later than five (5) days prior to
COE of (i) an original estoppel certificate, in a form reasonably acceptable to
Buyer (v) dated not more than

6
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



thirty (30) days prior to COE, (w) executed by Tenant and naming Buyer (or its
designee) and any lender of which Buyer provides written notice to Seller
pursuant to the notice provisions hereof (“Lender”) as addressees, (x) verifying
the basic facts of the Lease (term, rental, expiration date, options, if any
exist), (y) confirming that there are no defaults by the landlord under the
Lease and that no percentage rents or impounds are paid pursuant to the Lease
(or specifying the amount(s) thereof), and (z) if Tenant’s obligations under the
Lease have been guaranteed by another person or entity, also cover such guaranty
and also be signed by such guarantor(s), (ii) as to the Lease, a subordination,
non-disturbance and attornment agreement executed by Tenant, in form and
substance reasonably acceptable to Tenant, for the benefit of Lender; and (iii)
the REA Estoppel(s) (as defined in Section 13(b)(x) below);
(e)    the deposit with Escrow Agent and Buyer prior to the expiration of the
Study Period of an executed waiver by Tenant of any right of first refusal under
the Lease;
(f)    the deposit with Escrow Agent of an executed affidavit of Seller and such
other documentation as may be reasonably required by Escrow Agent to allow for
the deletion of the mechanics’ lien exception from the Owner’s Policy;
(g)    the delivery by Seller to Buyer of the final Certificate of Occupancy for
the Property;
(h)    the deposit with Escrow Agent of a letter from Seller to Tenant
requesting that future rent under the Lease be paid to Buyer;
(i)    intentionally deleted;
(j)    there has been no “Insolvency Event” with respect to Tenant. As used in
this subsection (j), an “Insolvency Event” shall have occurred if Tenant becomes
insolvent within the meaning of the United States Bankruptcy Code, 11 U.S.C.
Sec. 101 et seq., as amended (the “Bankruptcy Code”), files or notifies Seller
or any affiliate of Seller that it intends to file a petition under the
Bankruptcy Code, initiates a proceeding under any similar law or statute
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts (collectively, hereinafter, an “Action”), becomes the subject of either a
petition under the Bankruptcy Code or an Action, or is not generally paying its
debts as the same become due;


(k)    provided that Buyer has given Seller reasonable notice of the items
comprising the SEC Filing Information (as hereinafter defined), delivery of the
SEC Filing Information by Seller to Buyer not less than five (5) days prior to
COE;
(l)    delivery to Buyer of the original (or copy certified by Seller as true
and complete), fully-executed Lease with respect to the Property, and a copy of
all guaranties thereof, all exhibits, amendments and other modifications
thereto, and, if Seller is not the original landlord under the Lease, all
assignments necessary to establish that Seller is the successor-in-interest to
the landlord’s rights under the Lease; and

7
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



(m)    delivery to Buyer of originals (or copies certified by Seller as true and
complete) of the Contracts, Warranties and Permits, if any, in the possession of
Seller or Seller’s agents, including, without limitation, any warranties
covering the roof or any other part of the Improvements, and any correspondence
with respect thereto, together with such non-proprietary leasing and property
manuals, files and records which are material in connection with the continued
operation, leasing and maintenance with respect to the Property.
If the foregoing conditions have not been satisfied as to the Property by the
specified date or COE as the case may be, then Buyer shall have the right, at
Buyer’s sole option, by giving written notice to Seller and Escrow Agent, to (i)
extend such specified date or COE, as applicable, for such amount of time as
Buyer deems reasonably necessary to allow Seller to satisfy such conditions, or
(ii) terminate this Agreement. In the event this Agreement is terminated in its
entirety, the Earnest Money Deposit shall be paid immediately by Escrow Agent to
Buyer and, except as otherwise provided in this Agreement, neither of the
Parties shall have any further liability or obligation under this Agreement.
13.    SELLER’S REPRESENTATIONS WARRANTIES AND COVENANTS.


(a)    Seller hereby represents and warrants to Buyer as of the Effective Date
and again as of COE that:
(i)    there are no unrecorded leases (other than the Lease), liens or
encumbrances which may affect title to the Property; any existing financing
secured by the Property or any part thereof shall be satisfied and discharged in
full at or prior to COE and any liens or encumbrances relating thereto shall be
terminated and released of record at or prior to COE; and Seller does not have
any defeasance, lender approval or prepayment obligations with respect to any
existing financing which will delay COE;
(ii)    to Seller’s actual knowledge, Seller has not received written notice of
any violation with regard to any applicable regulation, ordinance, requirement,
covenant, condition or restriction relating to the present use or occupancy of
the Property by any person, authority or agency having jurisdiction;
(iii)    intentionally deleted;
(iv)    to Seller’s actual knowledge, Seller has not received written notice of
any impending condemnation or taking by inverse condemnation of the Property, or
any portion thereof, by any governmental authorities;
(v)    there are no suits or claims pending or to Seller’s knowledge, threatened
with respect to or in any manner affecting the Property or the Tenant, nor does
Seller know of any circumstances which should or could reasonably form the basis
for any such suits or claims which have not been disclosed in writing to Buyer
by Seller;

8
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



(vi)    except for the ROFR, Seller has not entered into and there is not
existing any other agreement, written or oral, under which Seller is or could
become obligated to sell the Property, or any portion thereof, to a third party;
(vii)    Seller has not taken any action before any governmental authority
having jurisdiction thereover, the object of which would be to change the
present zoning of or other land-use limitations, upon the Property, or any
portion thereof, or its potential use, and, to Seller’s knowledge, there are no
pending proceedings, the object of which would be to change the present zoning
or other land‑use limitations;
(viii)    this transaction will not in any way violate any other agreements to
which Seller is a party;
(ix)    Seller has full power and authority to execute, deliver and perform
under this Agreement as well as under the Transfer Documents;
(x)    no default of Seller exists under the Lease; Seller has sent no notice of
default to Tenant, and to Seller’s knowledge, no default of Tenant exists under
the Lease; Seller has not received any notice or correspondence from Tenant or
Tenant’s agents indicating Tenant’s desire, willingness or intent to amend,
modify, assign or terminate the Lease nor any notice or correspondence
requesting the consent of Seller to any of the foregoing;
(xi)    Tenant is not entitled to any free rent periods or rental abatements,
concessions or other inducements under the Lease for any period subsequent to
COE;
(xii)    to the extent Seller is the original landlord under the Lease, the
Lease was negotiated in an arms-length transaction;
(xiii)    all amounts due and payable by Seller under the Contracts and the
REA’s have been paid in full and no default of Seller exists under any of the
Contracts or any of the REA’s and, to Seller’s knowledge after due inquiry, no
default of any other party exists under any of the Contracts or any of the
REA’s;
(xiv)    no consent of any third party is required in order for Seller to enter
into this Agreement and perform Seller’s obligations hereunder;
(xv)    intentionally deleted;
(xvi)    intentionally deleted;
(xvii)    intentionally deleted;
(xviii)    the execution, delivery and performance of this Agreement and the
Transfer Documents have not and will not constitute a breach or default under
any other agreement, law or court order under which Seller is a party or may be
bound; and
(xix)    intentionally deleted.

9
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



(b)    Further, Seller hereby covenants to Buyer as of the Effective Date that:
(i)    Seller will not enter into nor execute any agreement, written or oral,
under which Seller is or could become obligated to sell the Property, or any
portion thereof, to a third party, without Buyer’s prior written consent;


(ii)    Seller will not, without the prior written consent of Buyer, take any
action before any governmental authority having jurisdiction thereover, the
object of which would be to change the present zoning of or other land‑use
limitations, upon the Property, or any portion thereof, or the potential use of
the Property;


(iii)    except for any item to be prorated at COE in accordance with this
Agreement, all bills or other charges, costs or expenses arising out of or in
connection with or resulting from Seller’s use, ownership, or operation of the
Property up to COE shall be paid in full by Seller;


(iv)    all general real estate taxes, assessments and personal property taxes
that have become due with respect to the Property (except for those that will be
prorated at COE) have been paid or will be so paid by Seller prior to COE;


(v)    between the Effective Date and COE or any earlier termination of this
Agreement, Seller shall not execute or enter into any lease with respect to the
Property, or terminate, amend, modify, extend or waive any rights under the
Lease without Buyer’s prior written consent, which consent may be withheld at
Buyer’s discretion;


(vi)    between the Effective Date and COE or any earlier termination of this
Agreement, Seller shall, at its sole cost:


(1)    continue to operate the Property as heretofore operated by Seller subject
to Buyer’s rights under this Agreement to direct specific activities of Seller;


(2)    maintain or cause Tenant to maintain the Property in its current
condition and perform required and routine maintenance and make replacements of
each part of the Property that is tangible property (whether real or personal)
and perform repairs or make replacements to any broken, defective or
malfunctioning portion of the Property that is tangible property (whether real
or personal) as the relevant conditions require;


(3)    pay or cause Tenant to pay (as applicable) prior to COE, all sums due for
work, materials or services furnished or otherwise incurred in the ownership,
use or operation of the Property up to COE;


(4)    comply or cause Tenant to comply with all governmental requirements
applicable to the Property;



10
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



(5)    except as required by a governmental agency, not place or permit to be
placed on any portion of the Property any new improvements of any kind or remove
or permit any improvements to be removed from the Property without the prior
written consent of Buyer;


(6)    not restrict, rezone, file or modify any development plan or zoning plan
or establish or participate in the establishment of any improvement district
with respect to all or any portion of the Property without Buyer’s prior written
consent; and


(7)    without Buyer’s prior written consent, Seller shall not, by voluntary or
intentional act or omission to act, further cause or create any easement,
encumbrance, or mechanic’s or materialmen’s liens, and/or similar liens or
encumbrances to arise or to be imposed upon the Property or any portion thereof
that affects title thereto, or to allow any amendment or modification to any
existing easements or encumbrances;


(vii)    Seller shall and hereby does assign to Buyer, effective as of COE, all
claims, counterclaims, defenses, or actions, whether at common law, or pursuant
to any other applicable federal or state or other laws which Seller may have
against any third parties relating to the existence of any Hazardous Materials
in, at, on, under or about the Property (including Hazardous Materials released
on the Property prior to COE and continuing in existence on the Property at
COE);


(viii)    Seller shall not, without the prior written consent of Buyer, provide
a copy of, nor disclose any of the terms of, this Agreement to any appraiser,
and Seller shall instruct Broker that it may not provide a copy of nor disclose
any of the terms of this Agreement to any appraiser without the prior written
consent of Buyer;


(ix)    should Seller receive notice or knowledge of any information regarding
any of the matters set forth in this Section 13 after the Effective Date and
prior to COE, Seller will immediately notify Buyer of the same in writing; and


(x)    Seller shall exercise commercially reasonable efforts to obtain an
original estoppel executed by all other parties to any applicable reciprocal
easement agreement or declaration of covenants, conditions and/or restrictions
encumbering the Property as identified by Buyer to Seller (the “REA’s”) and
addressed or certified to Buyer and Lender stating that such instrument is in
full force and effect and is not modified (except as disclosed in such estoppel
certificate) and, to the best knowledge of the party giving the estoppel, the
other party or parties thereto is/are not in default under the applicable
instrument and all amounts, if any, owing under the applicable agreement have
been paid in full; in the event Seller is unable to obtain any such estoppel
prior to COE, Seller shall issue a certificate affirming such facts (to the best
of Seller’s knowledge) and addressed to Buyer and Lender (any such estoppel or
certificate, a “REA Estoppel”, and collectively, the “REA Estoppels”).


All representations and warranties made in this Agreement by Seller shall
survive the execution and delivery of this Agreement and COE for a period of one
(1) year. Seller shall and

11
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



does hereby indemnify against and hold Buyer harmless from any loss, damage,
liability and expense, together with all court costs and attorneys’ fees which
Buyer may incur, by reason of any misrepresentation by Seller or any breach of
any of Seller’s warranties or covenants. After one (1) year, Seller shall have
no further obligations with respect to such representations and warranties,
except for claims made by Buyer to Seller in writing prior to such date.
Notwithstanding anything herein to the contrary, in the absence of fraud or
intentional misrepresentation, to the extent Buyer is entitled to
indemnification under this Section 13, the aggregate amount of all losses for
which Buyer shall be entitled to indemnification shall not exceed Two Hundred
Fifty Thousand Dollars ($250,000.00).
14.    BUYER’S REPRESENTATIONS WARRANTIES AND COVENANTS.


(a)    Buyer hereby represents and warrants to Seller as of the Effective Date
and again as of COE that:


(i)    Buyer has full power and authority to execute, deliver and perform under
this Agreement as well as under the Transfer Documents;


(ii)    there are no actions or proceedings pending or to Buyer’s knowledge,
threatened against Buyer which may in any manner whatsoever affect the validity
or enforceability of this Agreement or any of the Transfer Documents; and


(iii)    the execution, delivery and performance of this Agreement and the
Transfer Documents have not and will not constitute a breach or default under
any other agreement, law or court order under which Buyer is a party or may be
bound.


(b)    Further, Buyer hereby covenants to Seller as of the Effective Date that:


(i)    should Buyer receive notice or knowledge of any information regarding any
of the matters set forth in this Section 14 after the Effective Date and prior
to COE, Buyer will promptly notify Seller of the same in writing.


All representations and warranties made in this Agreement by Buyer shall survive
the execution and delivery of this Agreement and COE for a period of one (1)
year. Buyer shall and does hereby indemnify against and hold Seller harmless
from any loss, damage, liability and expense, together with all court costs and
attorneys’ fees, if awarded by a court of law, which Seller may incur, by reason
of any misrepresentation by Buyer or any breach of any of Buyer’s warranties or
covenants. Buyer’s indemnity and hold harmless obligations shall survive COE for
a period of one (1) year.
15.    RENTS AND DEPOSITS. Seller and Buyer agree that, in addition to all other
conditions and covenants contained herein, Seller shall deliver to Buyer and
Escrow Agent not later than the day immediately prior to COE information,
certified by Seller to be true and accurate as of the date thereof and as of the
date of COE, with respect to (i) the amount of Tenant’s security deposit under
the Leases, if any, and (ii) prepaid and/or abated rents, including, without
limitation, the amount thereof and the date to which such rents have been paid.

12
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



16.    BROKER’S COMMISSION. Concerning any brokerage commission, the Parties
agree as follows:
(a)    the Parties warrant to one another that they have not dealt with any
finder, broker or realtor in connection with this Agreement;
        (b)    if any person shall assert a claim to a finder’s fee or brokerage
commission on account of alleged employment as a finder or broker in connection
with this Agreement, the Party under whom the finder or broker is claiming shall
indemnify and hold the other Party harmless from and against any such claim and
all costs, expenses and liabilities incurred in connection with such claim or
any action or proceeding brought on such claim, including, but not limited to,
counsel and witness fees and court costs in defending against such claim. The
provisions of this subsection shall survive cancellation of this Agreement or
COE; and
(c)     Seller shall be responsible for payment of a commission to Broker
pursuant to a separate written agreement between Seller and Broker, which
commission shall be paid at COE.
17.    CLOSE OF ESCROW. COE shall be on or before 5:00 p.m. MST on the fifth
(5th) day after the expiration of the Study Period or such earlier date as Buyer
may choose by giving written notice thereof to Seller and Escrow Agent (such
date, the “Closing Date”). Buyer may extend the Closing Date for up to an
additional thirty (30) days upon delivery of written notice to extend the
Closing Date to Escrow Agent prior to the original Closing Date and by
depositing an additional Seventy Five Thousand and No/100 Dollars ($75,000.00)
of earnest money with Escrow Agent. For purposes of this Agreement, any
additional earnest money deposited with Escrow Agent pursuant to this Section 17
shall be added to and become a part of the Earnest Money Deposit.


18.    ASSIGNMENT. This Agreement may not be assigned by Seller without the
prior written consent of Buyer which consent shall not be unreasonably withheld.
Buyer may assign its rights under this Agreement to an affiliate of Buyer
without seeking or obtaining Seller’s consent. Such assignment shall not become
effective until the assignee executes an instrument whereby such assignee
expressly assumes all unperformed obligations of Buyer under this Agreement.
Buyer may also designate someone other than Buyer, as grantee under the Transfer
Documents, by providing written notice of such designation at least five (5)
days prior to COE. Such assignment shall not become effective until the assignee
executes an instrument whereby such assignee expressly assumes all unperformed
obligations of Buyer under this Agreement. No assignment shall release or
otherwise relieve Buyer from any obligations hereunder; provided, however, with
respect to any assignment, if COE occurs the assigning party (but not the
assignee) shall be relieved of all its obligations arising under this Agreement
before, on and after COE.
19.    RISK OF LOSS. Seller shall bear all risk of loss resulting from or
related to damage of or to the Property or any part thereof which may occur
prior to COE. Seller shall also bear all risk of loss resulting from or related
to a taking or condemnation of the Property or any part thereof with respect to
which written notice of a proposed condemnation or taking is received, a
condemnation proceeding is commenced, a condemnation proceeding is concluded or
all or any part of the Property is conveyed in lieu of condemnation prior to COE
(any such damage, taking or condemnation event a “Risk of Loss Event”). In the
event of any Risk of Loss Event prior to

13
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



COE, Buyer may, at Buyer’s sole option, by written notice to Seller and Escrow
Agent, terminate this Agreement, whereupon the Earnest Money Deposit shall be
paid immediately to Buyer and, except as otherwise provided in this Agreement,
neither of the Parties shall have any further liability or obligation
hereunder.. In the alternative, Buyer may attempt to negotiate an appropriate
downward adjustment of the Purchase Price. If Seller and Buyer cannot agree upon
such a downward adjustment within a reasonable period (not to exceed ten (10)
days from the date Buyer receives notice of the Risk of Loss Event) Buyer may
terminate this Agreement as provided above. In the event of any Risk of Loss
Event which does not result in a termination of this Agreement, Seller shall at
COE and as a condition precedent thereto, pay Buyer or credit Buyer against the
Purchase Price the amount of any insurance or condemnation proceeds, or assign
to Buyer, as of COE and in a form acceptable to Buyer, all rights or claims for
relief to the same, and credit to Buyer an amount equal to the deductible (if
any) under the insurance policy.


20.    REMEDIES.
(a)    Seller’s Breach. If Seller breaches this Agreement, including, without
limitation, a breach of any representation or warranty of Seller set forth
herein and/or the failure of Seller to satisfy any conditions precedent to COE
specified in Section 12 above that are within Seller’s control (each, a
“Seller’s Breach”), Buyer may, at Buyer’s sole option, either: (i) by written
notice to Seller and Escrow Agent, cancel this Agreement whereupon the Earnest
Money Deposit shall be paid immediately by Escrow Agent to Buyer, Seller shall
promptly reimburse to Buyer its reasonable out-of-pocket and third-party
property diligence expenses incurred with respect to the Property, and, except
as otherwise provided in this Agreement, neither of the Parties shall have any
further liability or obligation hereunder, or (ii) seek specific performance
against Seller in which event COE shall be automatically extended as necessary.
Notwithstanding the foregoing, if specific performance is unavailable as a
remedy to Buyer with respect to the Property because Seller has conveyed or
transferred the Property to a third party in breach of this Agreement, Buyer
shall be entitled to pursue all rights and remedies available at law or in
equity. Seller hereby acknowledges and agrees that the provisions of this
Section 20(a) shall not limit any rights or remedies Buyer may have against
Seller after COE pursuant to the indemnification under Section 16 or for any
misrepresentation, breach of warranty or default by Seller in any of its
obligations under this Agreement, the Transfer Documents or any other documents
to be entered into pursuant to this Agreement.


(b)    Buyer’s Breach. If Buyer breaches this Agreement, as its sole remedy
Seller shall be entitled to retain the Earnest Money Deposit in accordance with
subsection 5(b) as Seller’s agreed and total liquidated damages. Seller hereby
waives any right to seek any equitable or legal remedies against Buyer.
21.    ATTORNEYS’ FEES. If there is any litigation to enforce any provisions or
rights arising under this Agreement, the unsuccessful party in such litigation,
as determined by the court, agrees to pay the successful party, as determined by
the court, all costs and expenses, including, but not limited to, reasonable
attorneys’ fees incurred by the successful party, such fees to be determined by
the court. For purposes of this Section 21, a party will be considered to be the
“successful party” if (a) such party initiated the litigation and substantially
obtained the relief which it sought (whether by judgment, voluntary agreement or
action of the other party, trial, or alternative

14
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



dispute resolution process), (b) such party did not initiate the litigation and
either (i) received a judgment in its favor, or (ii) did not receive judgment in
its favor, but the party receiving the judgment did not substantially obtain the
relief which it sought, or (c) the other party to the litigation withdrew its
claim or action without having substantially received the relief which it was
seeking.
22.    NOTICES.
(a)    Addresses. Except as otherwise required by law, any notice required or
permitted hereunder shall be in writing and shall be given by personal delivery,
or by deposit in the U.S. Mail, certified or registered, return receipt
requested, postage prepaid, addressed to the Parties at the addresses set forth
below, or at such other address as a Party may designate in writing pursuant
hereto, or any express or overnight delivery service (e.g., Federal Express),
delivery charges prepaid:
if to Seller:
Midland-Durban Retail Investors, LLC

3735 Beam Road, Suite B
Charlotte, NC 28217    
Attn: Glen Cherry                
Tel.:    (704) 496-7155
Email: glen.cherry@durbangroup.com


with copies (which shall not     Bishop, Dulaney & Joyner, P.A.
constitute notice:                4521 Sharon Road, Suite 375
Charlotte, NC 28211
Attn:    Kenneth J. Abner
Tel.:    (704) 442-8875
Fax:    (704) 442-5589
Email: kabner@bdj-law.com


if to Buyer:                    ARCP Acquisitions, LLC
c/o American Realty Capital Properties
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016
Attn:    Curtis Keller, Esq.
Tel.:    (602) 778-8700     
Fax:    (480) 449-7012
Email: ckeller@arcpreit.com



15
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



with copies to:    ARCP Acquisitions, LLC
c/o American Realty Capital Properties
2325 E. Camelback Road, Ste. 1100
Phoenix, AZ 85016                
Attn:    Sarah Lanner, Paralegal            
Tel.:    (602) 778-8700
Fax:    (480) 449-7012
Email: slanner@arcpreit.com


if to Escrow Agent:                First American Title Insurance Company
2425 E. Camelback Road, Suite 300
Phoenix, AZ 85016
Attn:    Brandon Grajewski
Tel.:    (602) 567-8145
Fax:    (602) 567-8101
Email: bgrajewski@firstam.com


(b)     Effective Date of Notices. Notice shall be deemed to have been given on
the date on which notice is delivered, if notice is given by personal delivery,
and on the date of deposit in the mail, if mailed or deposited with the
overnight carrier, if used. Notice shall be deemed to have been received (i) on
the date on which the notice is received, if notice is given by personal
delivery, (ii) on the first business day following deposit with an overnight
carrier, if used, and (iii) on the third (3rd) day following deposit in the U.S.
Mail, if notice is mailed. If escrow has opened, a copy of any notice given to a
party shall also be given to Escrow Agent by regular U.S. Mail or by any other
method provided for herein.
23.    CLOSING COSTS.
(a)    Closing Costs. Seller and Buyer agree to pay closing costs as indicated
in this Agreement and in the escrow instructions attached hereto as Exhibit F,
and by this reference incorporated herein (the “Escrow Instructions”). At COE,
Seller shall pay (i) the costs of releasing all liens, judgments, and other
encumbrances that are to be released and of recording such releases, (ii)
one-half the fees and costs due Escrow Agent for its services, (iii) the
transfer tax associated with the sale of the Property, if any, and (iv) all
other costs to be paid by Seller under this Agreement. At COE, Buyer shall pay
(i) one-half the fees and costs due Escrow Agent for its services, (ii) all
other costs to be paid by Buyer under this Agreement, and (iii) the cost of the
Survey. Except as otherwise provided for in this Agreement, Seller and Buyer
will each be solely responsible for and bear all of their own respective
expenses, including, without limitation, expenses of legal counsel, accountants,
and other advisors incurred at any time in connection with pursuing or
consummating the transaction contemplated herein.
(b)    Prorations. Real estate taxes shall be prorated based upon the current
valuation and latest available tax rates. All prorations shall be calculated
through escrow as of COE based upon the latest available information, including,
without limitation, a credit to Buyer for any rent prepaid by Tenant for the
period beginning with and including the date on which the closing

16
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



occurs through and including the last day of the month in which the closing
occurs. All other credits to Buyer shall be similarly prorated. If COE is on or
after the 20th day of the calendar month in which COE occurs, the monthly base
rent due to Buyer under the terms of the Leases for the full calendar month of
the month following the day on which COE occurs (the “Initial Rent”) shall be
credited to Buyer at COE (and, in such event, Tenant shall pay the Initial Rent
to Seller and, notwithstanding the terms of the Leases, shall not be obligated
to make a payment for the Initial Rent to Buyer). Any other closing costs not
specifically designated as the responsibility of either Party in the Escrow
Instructions or in this Agreement shall be paid by Seller and Buyer according to
the usual and customary allocation of the same by Escrow Agent. Seller agrees
that all closing costs payable by Seller shall be deducted from Seller’s
proceeds otherwise payable to Seller at COE. Buyer shall deposit with Escrow
Agent sufficient cash to pay all of Buyer’s closing costs. Except as provided in
this Section 23, Seller and Buyer shall each bear their own costs in regard to
this Agreement.
(c)    Post-Closing Adjustment. If after COE, the parties discover any errors in
adjustments and apportionments or additional information becomes available which
would render the closing prorations inaccurate, the same shall be corrected as
soon after their discovery as possible. The provision of this Section 23(c)
shall survive COE except that no adjustment shall be made later than twelve (12)
months after COE unless prior to such date the Party seeking the adjustment
shall have delivered a written notice to the other Party specifying the nature
and basis for such claim; provided, however, in the event an adjustment is
sought due to the fact that current tax bills with respect to the Property have
not yet been issued as of COE, the provisions of this Section 23(c) shall
survive with respect to any closing proration of real property taxes until
thirty (30) days after Buyer’s receipt of tax bills for the period of time
during which COE occurred. In the event that such claim is valid, the Party
against whom the claim is sought shall have ten (10) days in which to remit any
adjustment due.
(d)    Instructions. This Agreement, together with the Escrow Instructions,
shall constitute escrow instructions for the transaction contemplated herein.
Such escrow instructions shall be construed as applying principally to Escrow
Agent’s employment.
(e)    Survival. The provisions of this Section 23 shall survive COE.
24.    ESCROW CANCELLATION CHARGES. If escrow fails to close because of Seller’s
default, Seller shall be liable for any cancellation charges of Escrow Agent. If
escrow fails to close because of Buyer’s default, Buyer shall be liable for any
cancellation charges of Escrow Agent. If escrow fails to close for any other
reason, Seller and Buyer shall each be liable for one-half of any cancellation
charges of Escrow Agent. The provisions of this Section 24 shall survive
cancellation of this Agreement.
25.    APPROVALS. Concerning all matters in this Agreement requiring the consent
or approval of any Party, the Parties agree that any such consent or approval
shall not be unreasonably withheld unless otherwise provided in this Agreement.
26.    RELEASES. Except as expressly provided in this Agreement, Seller and
anyone claiming through Seller hereby releases Tenant from any and all claims of
whatever kind or nature,

17
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



in law or equity, whether now known or unknown to Seller, whether contingent or
matured, that Seller may now have or hereafter acquire against Tenant for any
costs, loss, liability, damage, expenses, demand, action or cause of action
arising from or related to any of the Leases arising from events occurring prior
to COE.
27.    ADDITIONAL ACTS. The Parties agree to execute promptly such other
documents and to perform such other acts as may be reasonably necessary to carry
out the purpose and intent of this Agreement.
28.    GOVERNING LAW. This Agreement shall be governed by and construed or
enforced in accordance with the laws of the State of North Carolina.
29.    CONSTRUCTION. The terms and provisions of this Agreement represent the
results of negotiations among the Parties, each of which has been represented by
counsel of its own choosing, and neither of which has acted under any duress or
compulsion, whether legal, economic or otherwise. Consequently, the terms and
provisions of this Agreement shall be interpreted and construed in accordance
with their usual and customary meanings, and the Parties each hereby waive the
application of any rule of law which would otherwise be applicable in connection
with the interpretation and construction of this Agreement that ambiguous or
conflicting terms or provisions contained in this Agreement shall be interpreted
or construed against the Party whose attorney prepared the executed Agreement or
any earlier draft of the same.
30.    TIME OF ESSENCE. Time is of the essence of this Agreement. However, if
this Agreement requires any act to be done or action to be taken on a date which
is a Saturday, Sunday or legal holiday, such act or action shall be deemed to
have been validly done or taken if done or taken on the next succeeding day
which is not a Saturday, Sunday or legal holiday, and the successive periods
shall be deemed extended accordingly.
31.    INTERPRETATION. If there is any specific and direct conflict between, or
any ambiguity resulting from, the terms and provisions of this Agreement and the
terms and provisions of any document, instrument or other agreement executed in
connection herewith or in furtherance hereof, including any Exhibits hereto, the
same shall be consistently interpreted in such manner as to give effect to the
general purposes and intention as expressed in this Agreement which shall be
deemed to prevail and control.
32.    HEADINGS. The headings of this Agreement are for reference only and shall
not limit or define the meaning of any provision of this Agreement.
33.    FAX AND COUNTERPARTS. This Agreement may be executed by facsimile, by
email (in “.pdf” format) and/or in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, and all of which
together shall constitute one and the same instrument.
34.    INCORPORATION OF EXHIBITS BY REFERENCE. All Exhibits to this Agreement
are fully incorporated herein as though set forth at length herein.

18
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



35.    SEVERABILITY. If any provision of this Agreement is unenforceable, the
remaining provisions shall nevertheless be kept in effect.
36.    ENTIRE AGREEMENT. This Agreement contains the entire agreement between
the Parties and supersedes all prior agreements, oral or written, with respect
to the subject matter hereof. The provisions of this Agreement shall be
construed as a whole and not strictly for or against any Party.
37.    INDEMNITY.     Seller shall indemnify, hold harmless and defend Buyer,
Buyer’s affiliates, the partners, trustees, shareholders, directors, officers,
attorneys, employees and agents of each of them, and their respective heirs,
successors, personal representatives and assigns (collectively, the “Indemnified
Parties”) from any and all demands, claims (including, without limitation,
causes of action in tort), legal or administrative proceedings, losses,
liabilities, damages, penalties, fines, liens, judgments, costs or expenses
whatsoever (including, without limitation, attorneys’ fees and costs), whether
direct or indirect, known or unknown, foreseen or unforeseen (collectively,
“Claims”) that may arise on account of or in any way be connected with any
actions, suits, proceedings or claims brought by third parties against Buyer (a)
relating to any actual or alleged events, acts or omissions occurring with
respect to the Property prior to COE, and/or (b) based upon Buyer’s ownership of
the Property but with respect to which the claimed loss, damage or injury
occurred prior to COE. Buyer shall indemnify, hold harmless and defend Seller,
Seller’s affiliates, the partners, trustees, shareholders, directors, officers,
attorneys, employees and agents of each of them, and their respective heirs,
successors, personal representatives and assigns from any and all Claims that
may arise on account of or in any way be connected with any actions, suits,
proceedings or claims brought by third parties against Seller (y) relating to
any actual or alleged events, acts or omissions occurring with respect to the
Property from and after COE, and/or (z) based upon Seller’s ownership of the
Property but with respect to which the claimed loss, damage or injury occurred
from and after COE. The provisions of this Section 37 shall survive COE.
38.    PRIVILEGE TAXES. Seller represents, warrants and covenants to Buyer that
all state and local transaction privilege, sales, excise, use or similar taxes
relating to the development, sale or rental of the Property (including, without
limitation any speculative builder tax, owner-builder tax, or construction
contractor tax) have been paid and Seller shall pay any such taxes that may
arise as a result of the sale of the Property to Buyer as and when due. Seller
shall indemnify, hold harmless and defend the Indemnified Parties from any and
all Claims relating to a breach of the preceding sentence. The provisions of
this Section shall survive COE.


39.    SEC S-X 3-14 Audit. In order to enable Buyer to comply with the reporting
requirements of the Securities and Exchange Commission (the “SEC”), Seller
agrees to provide Buyer and its representatives information sufficient for Buyer
to comply with SEC Rule 3-14 of Regulation S-X, including Seller's most current
financial statements relating to the financial operation of the Property for the
current fiscal year and the most recent pre-acquisition fiscal year, and upon
request, support for certain operating revenues and expenses specific to the
Property (collectively, the “SEC Filing Information”). Seller understands that
certain of the SEC Filing Information may be included in filings required to be
made by Buyer with the SEC. Seller will cooperate in providing data and by being
available to answer questions with respect to its records

19
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



as they arise, both before and after the expiration of the Study Period. This
Section 39 shall survive Closing for a period of one (1) year.
40.    TENANT AUDIT RIGHT. In the event that Tenant has the right to inspect and
audit the books, records and other documents of the landlord under the Lease
which evidence the purchase price of the Real Property, the development and
construction costs of the Improvements, and/or common area maintenance costs and
expenses, Seller hereby covenants and agrees that it shall retain such books,
records and other documents which will enable Tenant to conduct a full and
complete audit thereof until the date that is six (6) months after the latest
date that Tenant could demand an inspection and/or audit thereof pursuant to the
Lease and, upon written request therefore from Buyer, or any successor or
assign, thereof, shall provide both Buyer and Tenant with reasonable access
thereto and otherwise reasonably cooperate with both Buyer and Tenant with
respect to such inspection and/or audit by Tenant. In the event Tenant claims
any right to a credit, refund or other reimbursement as a result of such audit,
Seller shall indemnify, hold harmless and defend the Indemnified Parties from
any and all Claims relating thereto or arising therefrom. The provisions of this
Section 40 shall survive COE.
41.    LIKE-KIND EXCHANGE. (a) Seller agrees to reasonably cooperate with Buyer
by executing such documents or taking such action as Buyer reasonably requests
in connection with any tax deferred exchange pursuant to Section 1031 of the Tax
Code, provided that (i) the transaction contemplated by this Agreement shall not
be conditioned upon completion of such exchange; (ii) Seller shall not be
required to take title to any real property in connection with any such
exchange; (iii) Seller shall not incur any liability by reason of any such
exchange; and (iv) Seller shall not be relieved of any of its obligations under
this Agreement as a result of any such exchange.
(b) Buyer agrees to reasonably cooperate with Seller by executing such documents
or taking such action as Seller reasonably requests in connection with any tax
deferred exchange pursuant to Section 1031 of the Tax Code, provided that (i)
the transaction contemplated by this Agreement shall not be conditioned upon
completion of such exchange; (ii) Buyer shall not be required to take title to
any real property (other than the Property) in connection with any such
exchange; (iii) Buyer shall not incur any liability by reason of any such
exchange; and (iv) Buyer shall not be relieved of any of its obligations under
this Agreement as a result of any such exchange.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

20
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the
Effective Date.




SELLER:
MIDLAND-DURBAN RETAIL INVESTORS, LLC, a North Carolina limited liability company



By:    Durban Management, LLC, its manager




By:    /s/ William L. Allen
Its:    William L. Allen - Manager










BUYER:                    ARCP ACQUISITIONS, LLC,
a Delaware limited liability company


By: /s/ Todd J. Weiss
    Todd J. Weiss


Its: Authorized Officer





21
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC



--------------------------------------------------------------------------------



ESCROW AGENT’S ACCEPTANCE




The foregoing fully executed Agreement together with the Earnest Money Deposit
is accepted by the undersigned this 27th day of May, 2014, which for the
purposes of this Agreement shall be deemed to be the date of Opening of Escrow.
Escrow Agent hereby accepts the engagement to handle the escrow established by
this Agreement in accordance with the terms set forth in this Agreement.


FIRST AMERICAN TITLE INSURANCE COMPANY




By: /s/ Brandon Grajewski


Title: Escrow Officer


                                                                



22
Purchase Agreement and Escrow Instructions
Tractor Supply Company – Midland, NC

